Exhibit 10.2

Execution Copy

NONQUALIFIED STOCK OPTION AGREEMENT

This Nonqualified Stock Option Agreement (this “Agreement”) sets forth the terms
of a nonqualified stock option award granted on January 7, 2019 (“Date of Grant”
or the “Effective Date”) by Capital Senior Living Corporation, a Delaware
corporation (the “Company”), to Kimberly Lody (“Holder”). This Agreement is made
as an inducement to the Holder to accept employment with the Company, and as
such is not subject to the terms, and provisions, of the 2007 Omnibus Stock and
Incentive Plan For Capital Senior Living Corporation as amended and restated and
as may be amended and restated subsequent to the Date of Grant (the “Plan”),
however, capitalized terms used but not defined in this Agreement have the
meanings ascribed to them in the Plan provided, however, that the term Change in
Control as used in this Agreement shall have the meaning ascribed in the
Employment Agreement.

RECITALS

A. The Company and Holder entered into that certain employment agreement dated
January 7, 2019 (the “Employment Agreement”).

B. The Committee has determined that it is in its best interest to offer the
Holder nonqualified stock options to purchase Common Stock of the Company as an
inducement to the Holder to accept employment with the Company.

C. Holder wishes to accept such grant of Nonqualified Stock Options on the terms
and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, and for other good and valuable consideration, the adequacy of which
is acknowledged by the parties’ execution of this Agreement, the Company and the
Holder agree as follows:

1. Grant of Nonqualified Stock Options. The Company has granted to the Holder on
the Date of Grant 147,239 Nonqualified Stock Options to purchase Common Stock of
the Company, on the terms and conditions and subject to the restrictions set
forth in this Agreement. This grant of Nonqualified Stock Options is made in
consideration of the services to be rendered by the Holder to the Company.

2. Exercise. The Exercise Price of the Nonqualified Stock Options granted to the
Holder under this Agreement is $7.46, which is greater than or equal to Fair
Market Value on the Date of Grant. Nonqualified Stock Options which have become
exercisable may be exercised by delivery of a Notice of Exercise to the
Committee or in such other manner as determined by the Committee. The
Nonqualified Stock Option Price shall be payable by cash, certified or cashier’s
check, wire transfer, money order, authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable or deliverable
to the Holder as a result of the exercise of the Nonqualified Stock Options, or
a combination of the above. The Holder shall have the right to exercise
Nonqualified Stock Options that have vested in accordance with Section 3 of this
Agreement at any time prior to the 10th anniversary of the Date of Grant.



--------------------------------------------------------------------------------

Execution Copy

 

3. Vesting.

a. Vesting Schedule. Except as otherwise provided in this Agreement, provided
that the Holder remains in Continuous Service (as defined below) through the
applicable vesting date, the Nonqualified Stock Options will vest in accordance
with the following schedule:

 

  i.

33% of the Nonqualified Stock Options shown in Section 1, on the 1st anniversary
of the Date of Grant; and

 

  ii.

33% of the Nonqualified Stock Options shown in Section 1 on the 2nd anniversary
of the Date of Grant; and

 

  iii.

34% of the Nonqualified Stock Options shown in Section 1 on the 3rd anniversary
of the Date of Grant;

For purposes of this Agreement, “Continuous Service” means the Holder’s service
with the Company, whether as an employee, consultant or director, is not
interrupted or terminated, other than for temporary absences, including, without
limitation, reasonable vacation time, sick leave, military leave or any other
personal or family leave of absence. The Holder’s Continuous Service shall not
be deemed to have terminated merely because of a change in the capacity in which
the Holder renders service to the Company as an employee, consultant or director
or a change in the entity for which the Holder renders such service, provided
that there is no interruption or termination of the Holder’s Continuous Service;
and provided further that if any Award is subject to Section 409A of the Code,
this sentence shall only be given effect to the extent consistent with
Section 409A of the Code.

b. Termination of Continuous Service. Except as set forth in this Agreement, the
foregoing vesting schedule notwithstanding, if the Holder’s Continuous Service
terminates for any reason at any time before all of his or her Nonqualified
Stock Options have vested, the Holder’s unvested Nonqualified Stock Options
shall be automatically forfeited upon such termination of Continuous Service and
the Company shall have no further obligations to the Holder under this Agreement
with respect to such unvested Nonqualified Stock Options. This Agreement shall
not confer upon the Holder any right to be retained in any position, as an
employee, consultant or director of the Company. Further, nothing in this
Agreement shall be construed to limit the discretion of the Company to terminate
the Holder’s Continuous Service at any time, with or without Cause.

c. Change of Control. The Nonqualified Stock Options shall not automatically
become Vested Shares on a Change in Control. Notwithstanding any provision
herein to the contrary, (i) if the Committee has made a provision for the
substitution, assumption, exchange or other continuation of the Nonqualified
Stock Options in connection with a Change in Control, then in the event that the
Holder’s Continuous Service is terminated (A) by the Company due to death or
Disability or Retirement following the occurrence of the Change in Control, the



--------------------------------------------------------------------------------

Execution Copy

 

unvested Nonqualified Stock Options shall immediately fully vest, or (B) (1) by
the Company other than for Cause (as defined in such Holder’s employment
agreement (or, if not defined therein, as defined in the Plan)) and other than
due to death or Disability or Retirement or (2) by the Holder for Good Reason
(as defined in such Holders employment agreement), in each case within one
(1) year following the occurrence of the Change in Control, the unvested
Nonqualified Stock Options shall immediately fully vest; or (ii) if the
Committee has not made a provision for the substitution, assumption, exchange or
other continuation of the Nonqualified Stock Options in connection with a Change
in Control, the unvested Nonqualified Stock Options shall fully vest immediately
prior to the Change in Control and then the Holder may exercise the Nonqualified
Stock Option for a period of ninety (90) days following the date the Change in
Control occurs.

d. Death. If the Holder dies within the Nonqualified Stock Option Period (or
such other period as may have been established by the Committee), any rights to
the extent exercisable on the date of death may be exercised by the Holder’s
estate, or by a person who acquires the right to exercise such Nonqualified
Stock Option by bequest or inheritance or by reason of the death of the Holder,
provided that such exercise occurs within both the Nonqualified Stock Option
Period and one (1) year after the Holder’s death (or within such other period as
determined by the Committee).

e. Disability. The foregoing vesting schedule notwithstanding, if the Holder’s
Continuous Service terminates as a result of Disability of the Holder, then the
Holder may exercise any Nonqualified Stock Options to the extent exercisable on
the date of termination (or within such other period as determined by the
Committee) within one (1) year from the date of termination.

4. Transfer Restrictions. Any attempt to assign, alienate, pledge, attach, sell
or otherwise transfer or encumber the Nonqualified Stock Options or the rights
relating thereto shall be wholly ineffective and, if any such attempt is made,
the Nonqualified Stock Options will be forfeited by the Holder and all of the
Holder’s rights to such shares shall immediately terminate without any payment
or consideration by the Company.

5. No Rights as a Stockholder; Dividends. The Nonqualified Stock Options granted
to the Holder under this Agreement will not entitle the Holder to any voting,
dividend or other rights as a shareholder of the Company.

6. Tax Liability and Withholding.

a. Payment of Taxes. The Holder shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the Holder
pursuant to this Agreement, the amount of any required withholding taxes in
respect of the Nonqualified Stock Option granted under this Agreement and to
take all such other action as the Committee deems necessary to satisfy all
obligations for the payment of such withholding taxes. The Committee may permit
the Holder to satisfy any federal, state or local tax withholding obligation by
any of the following means, or by a combination of such means: (i) tendering a
cash payment; (ii) authorizing the Company to withhold shares of Common Stock
from the shares of Common



--------------------------------------------------------------------------------

Execution Copy

 

Stock otherwise issuable or deliverable to the Holder as a result of the
exercise of the Nonqualified Stock Options; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or (iii) delivering to the Company previously
owned and unencumbered shares of Common Stock.

b. Liability. Notwithstanding any action the Company takes with respect to any
or all income tax, social insurance, payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Holder’s responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or exercise of the Nonqualified Stock
Options or the subsequent sale of any shares; and (b) does not commit to
structure the Nonqualified Stock Options to reduce or eliminate the Holder’s
liability for Tax-Related Items.

7. Compliance with Law.

a. Compliance. The issuance and transfer of shares in accordance with the
Nonqualified Stock Options granted under this Agreement shall be subject to
compliance by the Company and the Holder with all applicable requirements of
federal and state securities laws and with all applicable requirements of any
stock exchange on which the Company’s shares of Common Stock may be listed. No
shares of Common Stock granted by the exercise of Nonqualified Stock Options
under this Agreement shall be issued or transferred unless and until any then
applicable requirements of state and federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel. The
Holder understands that the Company is under no obligation to register the
shares of Common Stock with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.

b. Legend. A legend may be placed on any certificate(s) or other document(s)
delivered to the Holder indicating restrictions on transferability of the shares
of Common Stock granted by the exercise of Nonqualified Stock Options pursuant
to this Agreement or any other restrictions that the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any applicable federal or state securities laws or any
stock exchange on which the shares of Common Stock are then listed or quoted.

8. Adjustment. Unless the Committee specifically determines otherwise, the
Nonqualified Stock Options shall be subject to adjustment or substitution as to
the number, price or, if applicable, kind of shares of stock or other
consideration subject to such Awards or as otherwise determined by the Committee
to be equitable (a) in the event of changes in the outstanding Common Stock or
in the capital structure of the Company, by reason of stock dividends, stock
splits, recapitalizations, reorganizations, mergers, consolidations,
combinations, exchanges or other relevant changes in capitalization occurring
after the date of the grant of any such Award or (b) in the event of any change
in applicable laws or any change in circumstances which results in or would
result in any substantial dilution or enlargement of the rights granted to, or
available for, the Holder under this Agreement, or which otherwise warrants
equitable adjustment because it interferes with the intended operation of the
Agreement. The Company shall give each Holder notice of an adjustment hereunder
and, upon notice, such adjustment shall be conclusive and binding for all
purposes.



--------------------------------------------------------------------------------

Execution Copy

 

9. Miscellaneous.

a. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or the Company to the Committee for review. The
resolution of such dispute by the Committee shall be final and binding on the
Holder and the Company. In the event of any inconsistency between the terms and
conditions of this Agreement and any existing employment agreement, service
contract or other agreement between the Holder and the Company (each, a “Service
Agreement”), the terms and conditions of the Service Agreement shall control.

b. No Impact on Other Benefits. The value of the Holder’s Nonqualified Stock
Options granted under this Agreement is not part of her normal or expected
compensation for purposes of calculating any severance, retirement, welfare,
insurance or similar employee benefit.

c. Acceptance. The Holder hereby acknowledges receipt of a copy of this
Agreement. The Holder has read and understands the terms and provisions this
Agreement, and accepts the Nonqualified Stock Options granted under this
Agreement subject to all of the terms and conditions of this Agreement. The
Holder acknowledges that there may be tax consequences upon the grant, vesting,
or exercise of the Nonqualified Stock Options granted under this Agreement
and/or the disposition of the underlying shares and that the Holder has been
advised to consult a tax advisor prior to such grant, vesting, exercise or
disposition.

d. Further Instruments. The Company and the Holder agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

e. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Chief Financial Officer of
the Company at the Company’s principal corporate offices. Any notice required to
be delivered to the Holder under this Agreement shall be in writing and
addressed to the Holder at the Holder’s address as shown in the records of the
Company. Either party may designate another address by delivering notice of such
designation in accordance with this Section.

f. Governing Law, Venue and Jurisdiction. This Agreement shall be governed in
all respects by the laws of the State of Texas without regard to
conflicts-of-law principles. Any civil action or legal proceeding arising out of
or relating to this Agreement shall be brought in the courts of record of the
State of Texas in Dallas County, Texas. Each party consents to the jurisdiction
of such Texas court in any such civil action or legal proceeding and waives any
objection to the laying of venue of any such civil action or legal proceeding in
such Texas court. Service of any court paper may be affected on such party by
mail, as provided in this Agreement, or in such other manner as may be provided
under applicable laws, rules of procedure or local rules.



--------------------------------------------------------------------------------

Execution Copy

 

g. Assignment. The Company may assign any of its rights under this Agreement.
This Agreement will be binding upon and inure to the benefit of the successors
and assigns of the Company. Subject to the restrictions on transfer set forth in
this Agreement, this Agreement will be binding upon the Holder and the Holder’s
beneficiaries, executors, administrators and the person(s) to whom the
Nonqualified Stock Option may be transferred by will or the laws of descent or
distribution.

h. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel any unvested Nonqualified Stock Options granted under this Agreement,
prospectively or retroactively; provided, that, no such amendment shall
adversely affect the Holder’s material rights or vested Nonqualified Stock
Options under this Agreement without the Holder’s consent.

i. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

j. Waiver. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

k. JURY WAIVER. IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING, WHETHER AT LAW
OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS, OR RELATES TO THIS AGREEMENT, ANY
AND ALL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE PERFORMANCE OF THIS
AGREEMENT, OR THE RELATIONSHIP CREATED BY THIS AGREEMENT, WHETHER SOUNDING IN
CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, TRIAL SHALL BE TO A COURT OF
COMPETENT JURISDICTION AND NOT TO A JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY. ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT, AS WRITTEN EVIDENCE OF
THE CONSENT OF THE COMPANY AND HOLDER OF THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY. NEITHER PARTY HAS MADE OR RELIED UPON ANY ORAL REPRESENTATIONS TO OR BY
ANY OTHER PARTY REGARDING THE ENFORCEABILITY OF THIS PROVISION. EACH PARTY HAS
READ AND UNDERSTANDS THE EFFECT OF THIS JURY WAIVER PROVISION. EACH PARTY
ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY ITS OWN COUNSEL WITH RESPECT TO THE
TRANSACTION GOVERNED BY THIS AGREEMENT AND SPECIFICALLY WITH RESPECT TO THE
TERMS OF THIS SECTION.

l. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and a complete set of which, when taken together,
shall constitute one and the same document. Confirmation of execution by
electronic transmission of a facsimile or .pdf signature page shall be binding,
and each party hereby irrevocably waives any objection that it has or may have
in the future as to the validity of any such electronic transmission of a
signature page.



--------------------------------------------------------------------------------

Execution Copy

 

m. Entire Agreement. This Agreement and the defined terms referenced in the Plan
constitute the sole and entire agreement of the parties with respect to the
subject matter of this Agreement and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter.

n. Section 409A. This Agreement is intended to be interpreted and applied so
that the Nonqualified Stock Options set forth herein shall either be exempt from
the requirements of Section 409A, or shall comply with the requirements of
Section 409A, and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be exempt from or in compliance with Section 409A.

The Company and the Holder have executed this Nonqualified Stock Option
Agreement as of the Effective Date.

 

COMPANY:     HOLDER: CAPITAL SENIOR LIVING CORPORATION    

By: /s/ Carey P. Hendrickson                                         

Carey P. Hendrickson

Senior Vice President and Chief

Financial Officer

   

/s/ Kimberly Lody

Kimberly Lody